Citation Nr: 0617120	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1968.  He had additional periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for each disability at issue.  This case was 
previously before the Board in July 2004, at which time it 
was remanded for additional development of the record.  As 
the requested actions have essentially been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
diabetes mellitus was initially shown during service, within 
one year thereafter, or during a period of active duty for 
training.

2.  Diabetic retinopathy was initially manifested many years 
after service and is not shown to be related to active 
service or any period of active duty for training.

3.  Diabetic polyneuropathy of the left upper extremity was 
first documented many years after active service and there is 
no competent medical evidence showing that it is related to 
service or the veteran's periods of active duty for training.

4.  Diabetic polyneuropathy of the right upper extremity was 
first documented many years after active service and there is 
no competent medical evidence showing that it is related to 
service or the veteran's periods of active duty for training.

5.  Diabetic polyneuropathy of the left lower extremity was 
initially manifested many years after active service and 
there is no competent medical evidence showing that it is 
related to service or the veteran's periods of active duty 
for training.

6.  Diabetic polyneuropathy of the right lower extremity was 
initially manifested many years after service and is not 
related to active service or the veteran's periods of active 
duty for training.

7.  There is no competent medical evidence establishing that 
a heart disability was initially shown during service, within 
one year thereafter, or during a period of active or inactive 
duty for training.

8.  Erectile dysfunction was first documented many years 
after active service and there is no competent medical 
evidence showing that it is related to service or the 
veteran's periods of active duty for training.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service; may not be presumed to have been so incurred 
or aggravated; nor was it incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

2.  Diabetic retinopathy was not incurred in or aggravated by 
active service, to include active duty for training or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).

3.  Diabetic polyneuropathy of the left upper extremity was 
not incurred in or aggravated by active service, to include 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

4.  Diabetic polyneuropathy of the right upper extremity was 
not incurred in or aggravated by active service, to include 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

5.  Diabetic polyneuropathy of the left lower extremity was 
not incurred in or aggravated by active service, to include 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

6.  Diabetic polyneuropathy of the right lower extremity was 
not incurred in or aggravated by active service, to include 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

7.  A heart disability was not incurred in or aggravated by 
active service; may not be presumed to have been so incurred 
or aggravated; nor was it incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

8.  Erectile dysfunction was not incurred in or aggravated by 
active service, to include active duty for training or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004);  see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The VA satisfied its duty to notify by means of a June 2002 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

In the present appeal, the appellant was provided with notice 
in June 2002 of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for the disabilities at issue, 
any question as to the appropriate disability rating and/or 
effective date to be assigned is rendered moot.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA and 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or cardiovascular disease becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

The evidence supporting the veteran's claims consists of 
service department and medical records.  A report of medical 
history in March 1984 reveals that the veteran related a 
history of polydipsia and polyuria for the previous two 
months.  A 15-pound weight loss was also noted.  The examiner 
advised the veteran to check with his family physician.  On a 
periodic examination in March 1984, a urinalysis was positive 
for sugar.  It was reported that the veteran was not 
qualified for general military service-world wide duty.  

Letters dated in 1984 from two private physicians show that 
the veteran was being followed for diabetes mellitus.  

The veteran underwent a penile implant for diabetic impotence 
at a private hospital in July 1992.

On VA examination of the eyes in October 1996, the veteran 
had visual acuity of 20/200 in his right eye, and there was 
no light perception in the left eye.  

During a VA general medical examination in October 1996, the 
veteran reported that he had been diagnosed as a diabetic 12 
years earlier, and that he was currently on Insulin.  He also 
related that he had been hospitalized in January of that year 
and that he was told that he had had a myocardial infarction.  
The diagnoses were coronary artery disease and diabetes 
mellitus, with complications of diabetic retinopathy, 
diabetic polyneuropathy of the lower extremities and the 
upper extremities, and impotence with a penile prosthesis.  

The evidence against the veteran's claim includes the service 
medical records.  In this regard, the Board observes that 
there are no findings suggestive of diabetes mellitus or 
heart disease during the veteran's period of active duty.  On 
the separation examination in March 1968, a chest X-ray study 
was negative and a urinalysis was negative for sugar and 
albumin.  

Personnel records show that the veteran had 31 days of active 
duty for training during the period from June 2, 1983 through 
June 1, 1984, and 68 days for the period from June 2, 1984 
through June 1, 1985.  Additional records reflect that he was 
on active duty for training from July 9, 1983 through July 
23, 1983, and from July 1, 1984, through August 31, 1984.  
The VA has made several attempts to verify the veteran's 
service with the National Guard, but they have been 
unsuccessful.  

The Board observes that diabetic retinopathy, diabetic 
polyneuropathy of the upper and lower extremities and 
impotence secondary to diabetes mellitus were shown on VA 
examinations in October 1996.  Finally, the Board points out 
that the veteran related during the examination at that time 
that he had been hospitalized earlier that year for a 
myocardial infarction.  The veteran has not argued that his 
diabetes mellitus is related to his period of active duty, 
and the Board emphasizes that he did not serve in Vietnam.  
Thus, the provisions of 38 C.F.R. § 3.309(e) (2005) are 
inapplicable.  

In sum, there is no clinical evidence establishing that the 
veteran's diabetes mellitus was initially demonstrated during 
active service, within one year thereafter, or during a 
period of active duty for training.  The veteran has not 
argued that he sustained a myocardial infarction during 
active service or while on inactive duty for training.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claims for service connection for 
diabetes mellitus, diabetic retinopathy, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right upper extremity, peripheral neuropathy of the 
right lower extremity, peripheral neuropathy of the left 
lower extremity, erectile dysfunction secondary to diabetes 
mellitus and for a heart disability.  




ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for erectile dysfunction is denied.

Service connection for heart disease is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


